Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters:
 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	In the claims:
	In claim 41, on line 2, “agricultural parameters” should be changed to:  --agricultural parameters.--.
	In claim 47, on line 2, “fastener” should be changed to:  --fastener.--.
	In claim 50, “any one of claim 30 and instructions for installing the monitoring device comprising” should be changed to:  --claim 30 or--.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Claims 30-51 are allowable over the prior art of record because the prior art of record fails to teach a monitoring device, among other features, comprising a solar sensor positioned in a top portion of a housing with a top end aperture to allow the sensor being exposed through the aperture; and a hanger with a top end attached to the peripheral sidewall of the housing located at the same level as or below the top end of the housing to hang the housing on a hanging element.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
I) Dardarian 3,308,299 discloses a sensor device having a casing with a cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QUE TAN LE/Primary Examiner, Art Unit 2878